Citation Nr: 1708299	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's status post right pneumothorax. 

2.  Entitlement to a disability rating in excess of 10 percent for left foot osteochondritis dissecans.

3.  Entitlement to a disability rating in excess of 10 percent for cervical spine arthritis. 

4.  Entitlement to a compensable disability rating for a status post right pneumothorax. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1990. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of that hearing has been associated with the claims file.

These matters were previously before the Board in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The record indicates that there are outstanding VA treatment records.  An August 3, 2016 VA treatment record indicated that the Veteran was scheduled for follow up appointments in June 2016 to recheck his lab work and in February 2017 to see         his primary care provider.  Records subsequent to August 4, 2016 have not been associated with the claims file.  Additionally, a November 4, 2008 VA treatment record indicated that an October 24, 2008 polysomnography report had been scanned into VistA Imaging, an October 27, 2008 sleep medicine note indicated that the Veteran's records had been scanned into VistA Imaging, an August 29, 2008 sleep medicine note indicated that the Veteran's sleep questionnaire could be reviewed in VistA Imaging, and an August 27, 2008 sleep medicine note indicated that a fax from Hardin Memorial Hospital had been scanned into VistA imaging.  However, the referenced records do not appear to have been associated with the virtual claims file.  Accordingly, on remand outstanding and any updated VA treatment records must be associated with the record.

With regard to the Veteran's increased rating claim for his cervical spine arthritis, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA cervical spine examination from August 2016 does not contain the requisite findings.  Accordingly, on remand the Veteran should be afforded a contemporaneous VA cervical spine examination.  

With regard to the Veteran's claim for status post right pneumothorax, the August 2016 examination report did not contain pulmonary function testing.  While the examiner concluded that the Veteran's right pneumothorax had resolved without any residuals, the Veteran has repeatedly asserted that he has chest pain, shortness of breath, and an inability to inhale all the way.  In light of the Veteran's assertions, the Board finds that PFT is necessary to assess the Veteran's reported residual symptoms, unless medically contraindicated. 

Finally, as the Board is remanding the claims for other matters, the Veteran    should be afforded another opportunity to submit or authorize VA to obtain any outstanding and relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since August 4, 2016.  In addition, obtain the documents from VistA Imaging referenced in the November 4, 2008, October 27, 2008, and August 27, 2008 VA treatment records and place them in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide completed release       forms with the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, to include Dr. Leonardo and Dr. Bidner.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the foregoing development is complete, schedule the Veteran for VA cervical spine examination to determine the current nature and severity of his service-connected cervical spine arthritis.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing if possible, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA pulmonary examination to determine the current nature and severity of his status post right pneumothorax.  The examiner must review the claims file in conjunction with the examination.  All indicated tests, including pulmonary function testing, should be conducted and the results reported.  If the examiner determines that pulmonary function studies    are not warranted, the examiner should explain why.  The examiner should indicate all symptoms attributable to    the Veteran's status post right pneumothorax, to include addressing whether the Veteran's reported symptoms of shortness of breath and chest pain are related to his service-connected lung disability.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




